RAWLINSON, Circuit Judge.
I respectfully dissent. The majority finds that the district court had specific *628personal jurisdiction over Defendants Pioneer Balloon and Tubeworks, Inc. The district court, however, never addressed that issue. Instead, the district court, when dismissing Plaintiff Asad’s complaint for lack of personal jurisdiction, made findings with respect to general personal jurisdiction only. Nothing in the record indicates Asad contended before the district court that Defendants were subject to specific personal jurisdiction. The record before us is, therefore, insufficiently developed to permit review of the specific personal jurisdiction issue.
As pointed out by the majority, the record before the district court contained certain facts which could possibly support specific personal jurisdiction over Defendants. However, the matter should be remanded to allow the district court to develop the factual record with respect to specific personal jurisdiction before that issue is reviewed by this Court. See Chan v. Society Expeditions, Inc., 39 F.3d 1398, 1406, 1410 (9th Cir.1994)(vacating and remanding district court’s order when district court did not' consider the issue of personal jurisdiction and the factual record did not contain sufficient facts to decide the issue on appeal). Accordingly, I would vacate the district court’s order and remand the matter for further factual findings.